Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-3, 5, 11, 17, 23 and 24, drawn to a product/composition comprising human hepatocytes, the human hepatocytes comprising hepatocyte clusters, on a feeder layer of endothelial cells and fibroblasts, wherein the hepatocyte clusters are at least 70% of the hepatocytes.
Group 2, claim(s) 26-28, 31, 34 and 35, drawn to a method of making plated human hepatocytes, by applying the hepatocytes, combined with feeder cells that are endothelial cells and fibroblasts, to a surface, culturing the mixture of cells, and somehow forming clusters of the human hepatocytes, wherein at least 85% of the hepatocytes are in clusters.
Group 3, claim(s) 37, drawn to a composition comprising plated human hepatocytes.  The composition need not comprise feeder cells, i.e., endothelial cells or fibroblasts, and the hepatocytes need not be in clusters.  The claim is broad, and the composition may be human hepatocytes harvested from the product/composition made in step (c) of claim 26.  
Group 4, claim(s) 38, drawn to a method of testing one or more unspecified properties of a pharmaceutical substance, by administering the pharmaceutical substance to a composition comprising human hepatocytes, the human hepatocytes comprising hepatocyte clusters, on a feeder layer of endothelial cells and fibroblasts, wherein the hepatocyte clusters are at least 70% of the hepatocytes, wherein the amount of the pharmaceutical substance is effective for changing a first unspecified property of the plated hepatocytes to a second unspecified property.
Group 5, claim(s) 43, drawn to a method of making a culture of hepatocytes that are infected with hepatitis B virus (HBV), by inoculating a composition comprising human hepatocytes, the human hepatocytes comprising hepatocyte clusters, on a feeder layer of endothelial cells and fibroblasts, wherein the hepatocyte clusters are at least 70% of the hepatocytes with HBV, and incubating the infected hepatocytes (just the infected hepatocytes or the entire composition?) for 14 days.  
Group 6, claim(s) 44-46, drawn to a kit for making plated hepatocytes, the kit comprising three vials, the first comprising at least primary hepatocytes, the second comprising at least endothelial cells, and the third comprising at least fibroblasts, along with instructions for use (mixing the contents of the three vials together and culturing the mixture).
The inventions listed as Groups 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because there is no technical relationship among these inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore, a technical relationship is lacking among the claimed inventions involving one or more special technical features.  There is no technical feature that is common to all 6 Groups.  Even the human hepatocytes of Group 3, or Group 1, need not be the primary hepatocytes of Group 6.  Consequently, the different Groups lack unity of invention.  Further, the different Groups are drawn to multiple products and multiple methods, only a particular combination of which can be considered for unity of invention, as discussed above.
	Regarding Group combination no. 3, discussed above, one product, one method of making it and one method of using it, Groups 1, 2 and 4, the technical feature that links the 3 groups of inventions is a composition comprising human hepatocytes, the human hepatocytes comprising hepatocyte clusters, on a feeder layer of endothelial cells and fibroblasts, wherein the hepatocyte clusters are at least 70% of the hepatocytes.
This common technical feature is not special, because it is disclosed by Khetani et al. (WO 2017/024206 A1, 2016), cited in Applicant’s IDS and in the Written Opinion and in the International Search Report.  See paragraphs 3, 4, 6, 7, 40, 41 and 42.  The individual hepatocyte clusters may have a diameter of 700 microns (a radius of 350 microns), with a distance between the centers of two clusters of 1000 microns (see paragraph 40).  Thus, the distance between two clusters is 300 microns, and the percentage of the surface covered by the clusters is 70%.  If the clusters are uniform on the surface, then 70% of the surface is covered by clusters.  Because the common technical feature is not novel (special) with respect to the cited reference, it is clear that the claims of Groups 1, 2 and 4 lack a single common technical feature that defines them over the prior art.
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and pharmaceutical properties (different cells that are not liver cells, different sources of the plated hepatocytes, different levels of platability for the hepatocytes, different contents in the different vials in the kit).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects Group 1, in the combination of claims 11 and 17, Applicant must elect whether it is the endothelial cells (claim 11) or the fibroblasts (claim 17) that are not hepatocytes.
b) If Applicant elects Group 1, in the combination of claims 23 and 24, Applicant must elect whether the donor of the hepatocytes has suffered from microsteatosis (claim 23) or non-alcoholic steatohepatitis (claim 24).  
c) If Applicant elects Group 2, in the combination of claims 27 and 28, Applicant must elect whether the level of platability is less than 60% (claim 27) or greater than 85% (claim 28).  

d) If Applicant elects Group 4, in claims 44-46, Applicant must elect whether the second and third vials comprise both endothelial cells and fibroblasts or whether the first and second and third vials comprise primary hepatocytes and endothelial cells and fibroblasts or whether the three vials are different, wherein the first vial comprises primary hepatocytes and the second vial comprises endothelial cells and the third vial comprises fibroblasts.  
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 26 and 44.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-06-21